DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 02/11/2022 is acknowledged. Claims 158, 159, 165 and 172 are amended; claims 160-162, 164 and 167 are canceled.  
	Claims 158, 159, 163, 165, 166, 168-177 are under examination. 

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—p. 3) is acknowledged.  No foreign priority claims are made.  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/EP2018/075471 and provisional application serial no. 62/561,140. The priority date of claims 158, 159, 163, 165, 166 and 168-177 of the instant application is deemed to be 09/20/2017. 

Sequence Rules
This application complies with the requirements of 37 CFR 1.821 through 1.825. The specification at p. 35 has been amended to add sequence identifiers to the corresponding nucleic acid sequences. 

Rejections Withdrawn
Note, any previous rejections over claims 160-162, 164 and 167 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 172 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment. Claim 172 has been amended to recite that the sFGFR3 polypeptide is encoded by a polynucleotide comprising the nucleic acid sequence of SEQ ID NO: 15, which properly limits claim 158.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 158, 159, 163, 165, 166 and 168-177 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment of the claims. Specifically, independent claim 158 now requires treatment of an sFGFR3-related skeletal growth retardation disorder with the FGFR3 polypeptide comprising the amino acid sequence of SEQ ID NO: 5.

Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claims 158, 159, 163, 165, 166, 168-177 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims. Specifically, independent claim 158 now requires that the FGFR3 polypeptide comprise the amino acid sequence of SEQ ID NO: 5. 

Claim Rejections - 35 USC § 102
Claims 158, 159, 163, 165, 166, 168-177 under 35 U.S.C. 102(a)(1) as being anticipated by Gouze (WO2016110786—on IDS filed 06/29/2020) is withdrawn in response to Applicant’s amendment of the claims. Specifically, independent claim 158 now requires that the FGFR3 polypeptide comprises the amino acid sequence of SEQ ID NO: 5. While Gouze teaches treating achondroplasia comprising administration of a polypeptide having the sequence set forth in SEQ ID NO: 2, which is 99.1% identical to instant SEQ ID NO: 5, there is no suggestion for inserting a proline after residue 357 of SEQ ID NO: 2. 
	 
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 158-160, 162-166 and 168-177 on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of U.S. Patent No. 10,294,289 is maintained for reasons of record and the following. 
The rejection of claims 158, 159, 163, 165, 166, 168-177 on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 11,021,528 is maintained for reasons of record and the following. 

The provisional rejection of claims 158, 159, 163, 165, 166, 168- on the ground of nonstatutory double patenting as being unpatentable over claims 51-53 of copending Application No. 16/796,666 (reference application) is maintained for reasons of record and the following. 

Response to Arguments
Applicant argues at p. 9 of the Remarks filed 02/11/2022 that the amended claims are not obvious over claims 10-21 of US Patent No. 10,294,289, claims 9-19 of US Patent No 11,021,528 (Applicant pasted in “10,294,289”, but presumably “11,021,528” was intended) or claims 51-53 of copending Application No. 16/796, 666.

This argument has been fully considered, but is not found persuasive. Indeed, Applicant’s amendment of the claims has resulted in the patient population of the instant claims being even more closely overlapping with the claims of the ‘289 patent, the ‘528 patent and the ‘666 application. The claims of the both the ‘289 and ‘528 patents and the ‘666 application are drawn to treating a patient suffering from an FGFR3-related skeletal growth retardation disorder that is selected from the group consisting of achondroplasia, thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II (TDII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), hypochondroplasia, a craniosynostosis syndrome, and camptodactyly tall stature and hearing loss syndrome (CATSHL) with the identical sFGFR3 polypeptide (SEQ ID NO: 33 in the patents and instant SEQ ID NO: 5). See claims 10-11 of the ‘289 patent; claims 9 and 12 of the ‘528 patent and claims 51-53 of the ’666 application.
At pages 26-31 of the Office action mailed 02/11/2022, the references by Owen et al. and Saint-Laurent et al. (both of record) were presented to provide evidence about patients with sFGFR3-related skeletal disorders and a tendency to develop visceral fat around the organs. Applicant’s argument that the claim sets are drawn to different inventions is not persuasive, thus the obviousness-type double patenting rejections are maintained. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649